Citation Nr: 0705411	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-03 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left ankle strain.


REPRESENTATION

Veteran represented by:  Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had confirmed active service from September 1978 
to August 1979 and from July 1982 to July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, wherein entitlement to service connection 
for residuals of a left ankle strain was granted and rated as 
noncompensably disabling, effective August 1, 2002.  The 
veteran disagreed with the assigned evaluation.  In November 
2003, the RO increased the zero percent rating to 10 percent, 
effective August 1, 2002.  Because the veteran appealed the 
RO's determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found -a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDING OF FACT

Since service connection has been in effect, the veteran has 
had no more than moderate limitation of motion of the left 
ankle.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a left ankle strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the United States Court 
of Appeals for Veterans Claims (Court) specifically held that 
the VCAA requires VA to provide notice that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  In what can be considered a fourth element of the 
requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

Prior to the initial rating decision, the RO, by an August 
2002 notice letter informed the veteran of what type of 
evidence and information was required to establish service 
connection.  Later that same month, the RO granted the 
veteran's service connection claim and assigned a zero 
percent rating.  The veteran disagreed with that 
determination.  In relevant part, in a September 2003 letter, 
the RO provided the veteran with notice that described the 
evidence necessary to substantiate his claim for an increased 
rating.  This letter explained VA's duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim and described what evidence VA was responsible for 
obtaining and what evidence VA would assist the him in 
obtaining.  He was also advised the VA would arrange an 
examination if necessary to make a decision on his claim.  
The veteran was advised that it was ultimately his 
responsibility to obtain any evidence not in the possession 
of the federal government.  The veteran was advised to submit 
any relevant evidence in his possession.  Given the foregoing 
procedural development, the RO has complied with the duty to 
notify the veteran, and the timing requirements have been 
met.  In any event, the veteran has ample opportunity to 
participate in the adjudicatory process.  

B.	Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The pertinent service medical 
records and post-service medical records have been obtained 
and associated with the claims file.  The veteran has also 
been afforded several VA examinations.  The veteran has not 
identified any outstanding evidence that is pertinent to the 
claim on appeal.  Accordingly, the duty to assist has been 
satisfied.


II.  Analysis of Claim

The veteran seeks an initial evaluation in excess of 10 
percent for residuals of a left ankle strain.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged." 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
determining the level of current impairment, it is essential 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2006); 
see also DeLuca v. Brown, 8 Vet. App. at 206-7 (holding that 
VA's review of a service-connected musculoskeletal disability 
must include an assessment of the functional impairment 
caused by that disability and that, if the service-connected 
disability involves a joint rated based on limitation of 
motion, adequate consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45).  Painful, 
unstable, or malaligned joints due to healed injury are 
entitled to at least the minimum compensable evaluation for 
the joint. 38 C.F.R. § 4.59 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  The benefit of the doubt rule is inapplicable when 
the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The veteran's left ankle disability has been evaluated under 
Diagnostic Code (DC) 5271, which pertains to limited motion 
of the ankle.  Diagnostic Code 5271 provides for a 10 percent 
rating for moderate limitation of the motion and a 20 percent 
rating for marked limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2006).

Diagnostic Code 5270 pertains to ankylosis of the ankle.  
Under that Diagnostic Code, a 20 percent evaluation is 
assignable for ankylosis of the ankle in plantar flexion less 
than 30 degrees.  A 30 percent rating is assignable for  
ankylosis of the ankle in plantar flexion, between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 
percent rating is assignable for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2006).

The Board notes that the normal range of dorsiflexion is from 
0 to 20 degrees and normal plantar flexion is from 0 to 45 
degrees. 38 C.F.R. § 4.71, Plate II (2006).

Other Diagnostic Codes pertaining to the ankle include 
Diagnostic Code 5272, which pertains to ankylosis of the 
subastragalar or tarsal joint; Diagnostic Code 5273, which 
pertains to malunion of the os calcis or astralgus; and 
Diagnostic Code 5274, pertaining to astragalectomy.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

As noted previously, service medical records show that the 
veteran was diagnosed with a torn ligament in the left ankle 
in February 2002.

At a May 2002 VA examination, the examiner noted that the 
veteran was able to sit, stand, walk and do all activities.  
The veteran had some pain on the inner side of the ankle with 
eversion but no numbness or tingling in the toes.

At an October 2003 VA examination, the veteran complained of 
left ankle pain that was worse after prolonged walking.  He 
related that the ankle pain was always present.   He reported 
that his ankle would sometimes swell after walking.  The 
veteran further reported that he used to run marathons and 
participate in snowboarding but was no longer able to do so.  
The examiner noted that the veteran did not use crutches or a 
cane and was not wearing a brace at the examination.  Upon 
examination, the circumference of the right ankle was 27 
centimeters, and the circumference of the left ankle was 27.5 
centimeters.  The examiner noted that there was no 
tenderness.  Peripheral pulse was normal, and there was no 
discoloration or swelling of the foot.  Dorsiflexion of the 
ankle was to 20 degrees and plantar flexion was to 45 
degrees, with no associated pain or deformity of the feet.   
The examiner noted a mild decrease in motion and no impaired 
endurance.  The examiner rendered a diagnosis of status post 
strain with no limitation of motion.  Addressing the DeLuca 
criteria, the examiner opined that there would be an 
additional three to five degree loss of dorsiflexion during 
flare-ups and pain with repeated use.

At a September 2004 VA examination, the veteran complained of 
lateral pain and swelling.  He reported that his symptoms 
were worse with weightbearing.  He reported experiencing 
increased pain when running and feeling like his ankle would 
give out or buckle.  He reported using a brace for vigorous 
sports activities.  He reported using ice and anti-
inflammatory medication for treatment of symptoms.  He denied 
using a cane or a crutch.  He reported that his symptoms did 
not affect his activities of daily living or his ability to 
work.   

Upon physical examination, the examiner noted dorsiflexion to 
20 degrees and plantar flexion to 40 degrees.  The ankle was 
not edematous, but had some mild tenderness along the lateral 
joint space in the region of the lateral collateral ligament.  
The veteran had trace to +1 anterior drawer and a good 
endpoint.  The medial side of the ankle was nontender, and 
there was no tenderness anteriorly across the joint.  
Strength was 5/5.  There was no weakness or fatigability and 
no incoordination.  There was no antalgia in the veteran's 
gait.  The examiner rendered a diagnosis of mild sequelae of 
previous ankle sprain with mild residual pain and mild 
osteoarthritis of distal tibia seen on x-ray.  The examiner 
opined that there was not any additional range of motion 
loss, according to DeLuca criteria.

Other evidence includes a September 2003 treatment report 
from the Air Force Academy Hospital and a letter from Dr. 
Kobayashi, a physician who treated the veteran there.  Dr. 
Kobayashi states that the veteran has chronic pain in the 
left ankle since his injury and that the veteran has limited 
function of the ankle, especially with running.  Dr. 
Kobayashi states that examination of the left ankle did not 
reveal any abnormalities.  Dr. Kobayashi also states that 
there is no loss in range of motion of the left ankle and 
that MRI of the left ankle showed findings consistent with 
tendonitis or partial tear of the extensor hallicus longus 
tendon.  The radiology report from Air Force Academy 
Hospital, dated in August 2003, reflects a diagnosis of mild 
soft tissue swelling beneath the medial malleolus.  This 
report notes findings consistent with tendonitis or a partial 
tear of the extensor hallus longus tendon.

The Board finds that since service connection has been in 
effect the preponderance of the evidence weighs against the 
veteran's claim of entitlement to an initial rating in excess 
of 10 percent for residuals of a left ankle strain.  As noted 
above, even when the veteran's subjective complaints are 
considered with the mandates of DeLuca, clinical findings are 
productive of no more than moderate impairment.  No evidence 
of marked impairment is present.  In fact, the veteran's 
range of motion remains essentially normal, strength remains 
5/5, and no evidence of weakness, fatigability, or 
incoordination is detected.  Minimal loss of dorsiflexion 
with flare-ups and repeated use is noted in 2003, and mild 
symptoms such as mild pain and osteoarthritis are noted in 
2004.  These findings reflect no more than moderate 
limitation of motion.  

The Board has also considered the applicability of other 
diagnostic codes.  However, the evidence of record does not 
support a rating in excess of 10 percent under any of the 
diagnostic codes pertaining to ankle disabilities.  There is 
no anklyosis, malunion, or other defect of the left ankle so 
as to warrant the assignment of a higher rating. 

While the Board acknowledges the veteran's contention that 
his left ankle injury has limited his ability to perform 
sports such as running and snowboarding, as previously 
indicated, such functional impairment is already contemplated 
in the currently assigned 10 percent rating.  By history and 
currently, the veteran's disability does not more nearly 
approximate the criteria for the assignment of a rating in 
excess of 10 percent.  

Finally, the evidence does not reflect that the veteran's 
left ankle strain has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
scheduler standards is rendered impracticable.  Hence, no 
actions as outlined in 38 C.F.R. § 3.321(b)(1) (2006) for the 
assignment of an extraschedular evaluation are needed.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left ankle strain is denied.


____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


